UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

Case No. CV 18-5506 R (MRW) Date June 17,2019
Title Perdomo v. Lee
Present: Hon. Michael R. Wilner
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
n/a n/a
Proceedings: ORDER RE: APPOINTMENT OF LAWYER AND DISMISSAL
MOTION
1. This is a long-stalled prisoner civil rights action. In late 2018, the defense

moved to dismiss the complaint on various legal grounds. (Docket # 22.) To date,
Plaintiff has not filed a recognizable opposition to the motion.

2. Instead, Plaintiff submitted various letters and requests to the Court. The
gist of those submissions was either to request appointment of a lawyer, or for the Court
to allow Plaintiff to have additional time to secure his own counsel. (Docket # 25, 28,

31, 34-)
Appointnent of Counsel

3. Plaintiffs request for an appointed lawyer is denied. As the Court
informed Plaintiff on previous occasions (Docket # 27, 30), appointment of a lawyer is
not automatic in federal civil actions. Rather, a litigant must demonstrate “exceptional
circumstances” that materially affect her or his ability to present a meritorious case.
Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004).

4. In an apparent effort to respond to the Court’s explanations, Plaintiff
(improperly, per Federal Rule of Civil Procedure 5(d)) caused the jail staff to send a
folder of his medical records to the Court. The Court reviewed those materials
confidentially. The Court notes that Plaintiff has suffered from some sort of seizures in
the past year. That has prompted treatment from jail physicians and outside
practitioners.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

Case No. CV 18-5506 R (MRW) Date June 17,2019
Title Perdomo v. Lee
5. But the bare existence of a medical problem like periodic seizures does not

demonstrate “exceptional circumstances” that lead to the appointment of a lawyer.
Plaintiff has made no effort to demonstrate how his medical issues prevent him from
representing himself in the civil action he commenced. He also has not — beyond the
simple allegations in the complaint — convincingly shown that he is likely to prevail on
his pled causes of action. Wilborn v. Escaleron, 789 F.2d 1328, 1331 (9th Cir. 1986).
Appointment of a lawyer is not warranted based on the record.

Order to Show Cause

6. Turning to the dismissal motion, Plaintiff has had nearly six months to
submit a cognizable response. Other than voluntarily dismissing his Eighth
Amendment and property loss claims (Docket # 25), Plaintiff has not addressed the
defense’s arguments regarding the complaint.

7. The Court may well be unfazed by the defense’s exhaustion-based dismissal
request at this stage of the action. Albino v. Baca, 747 F.3d 1162, 1169-71 (9th Cir. 2014)
(en banc) (failure-to-exhaust defense properly raised at summary judgment);
Heinemann v. Satterberg, 731 F.3d 914, 916 (9th Cir. 2013) (unopposed summary
judgment motion requires adequate evidentiary support).

8. However, the challenge to Plaintiffs excessive force claim (augmented by
Plaintiff's supplementary statements attached to the complaint) could properly lead to
dismissal of the action. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
2001) (party can “plead himself out of a claim” by including information in complaint
or exhibits that negates allegations)

9. Plaintiff has had adequate time to locate a private attorney as he requested
in his last filing. (Docket # 34 (April 2019).) He is ordered to show cause why the
action should not be dismissed without leave to amend for failing to respond to the
pending dismissal motion. Plaintiffs response to this order and his substantive
response will be due by July 5.

10. After that, the Court will determine whether to dismiss the matter for

failure to prosecute and failure to file required documents. Fed. R. Civ. P. 41; Local
Rule 7-12; Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884 (9th Cir. 2019).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
